                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In re: Brian J. Cristofono,                                 Case No. BKY 20-40994
                                                                 Chapter 7 Case
               Debtor.
                                                         Chief Judge Michael E. Ridgway


Aneta Lennartson and Top Law, PLLC,

               Plaintiffs,                            Adv. Proceeding No. 20−04094-MER
v.                                                       NOTICE OF APPEAL AND
                                                        STATEMENT OF ELECTION
Brian J. Cristofono,

               Defendant.



                 NOTICE OF APPEAL AND STATEMENT OF ELECTION


Part 1: Identify the Appellant(s).

1.     Name(s) of appellant(s): Aneta Lennartson and Top Law, PLLC.
2.     Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
       of this appeal: Plaintiffs.

Part 2: Identify the Subject of This Appeal.

1.     Describe the judgment, order, or decree appealed from: Orders (1) denying Plaintiffs’
       Motion requesting that the Court direct Defendant to replead his Answer and strike
       Defendant’s putative affirmative defense and (2) directing the undersigned to show cause.
2.     State the date on which the judgment, order, or decree was entered: Thursday, August 27,
       2020.




                                     [Continues on next page.]




                                                1
Part 3: Identify the Other Parties to the Appeal.

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

      PARTY                                          ATTORNEY
                                                     Jeremy J. Cobb (#316441)
                                                     COBB CHAUCER PLLC
      Plaintiffs Aneta Lennartson and Top Law,       400 South Fourth Street, Suite 401-232
 1.
      PLLC                                           Minneapolis, Minnesota 55415
                                                     Telephone: (763) 516-6231
                                                     jjcobb@umich.edu
                                                     Nathan M. Hansen (#0328017)
                                                     NATHAN M. HANSEN, ATTORNEY AT LAW
                                                     2440 North Charles Street, Suite 242
 2. Defendant Brian J. Cristofono
                                                     North St. Paul, Minnesota 55109
                                                     Telephone: (651) 704-9600
                                                     nathan@hansenlawoffice.com

Part 4: Optional Election to Have Appeal Heard by District Court (Applicable Only in
Certain Districts).

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

              Appellant(s) elect to have the appeal heard by the United States District Court
               rather than by the Bankruptcy Appellate Panel.

Part 5: Sign Below.

                                                  Respectfully submitted,
Dated: September 10, 2020
                                                  COBB CHAUCER PLLC

                                                  /e/ Jeremy J. Cobb
                                                  Jeremy J. Cobb (#316441)
                                                  400 South Fourth Street, Suite 401-232
                                                  Minneapolis, Minnesota 55415
                                                  (763) 516-6231
                                                  jjcobb@umich.edu

                                                  Counsel for Plaintiffs


                                                 2
              EXHIBIT A




       Exhibit to Notice of Appeal and Statement of Election
Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
  Case 20-04094        Doc 13   Filed 08/27/20 Entered 08/27/20 11:15:00       Desc Main
                                  Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:

Brian John Cristofono,                                   BKY Case No. 20-40994

                Debtor.

Aneta Lennartson and Top Law, PLLC,                      ADV No. 20-4094

                Plaintiffs,

         -v.-                                            ORDER DENYING MOTION

Brian John Cristofono,

                Defendant.

_________________________________________________________________

         At Minneapolis, Minnesota, August 27, 2020.

         This adversary proceeding came before the Court on the “NOTICE OF

HEARING AND VERIFIED MOTION OF PLAINTIFFS FOR AN ORDER (1)

DIRECTING DEFENDANT TO REPLEAD HIS ANSWER AS NOT COMPLIANT WITH

FED. R. CIV. P. 8 AND FED. R. BANKR. P. 9011, AND (2) STRIKING DEFENDANT’S

PUTATIVE AFFIRMATIVE DEFENSE,” (the “Motion”) together with the defendant’s

response thereto, as well as the plaintiffs' reply (the “Reply”) to the defendant’s

response.

         After the close of argument, and based on the evidence, and all the files,

records, and proceedings herein, pursuant to Fed. R. Bankr. P. 7052, the Court orally

stated and recorded in open court its decision, concluding that the Motion should be

denied.
 Case 20-04094   Doc 13   Filed 08/27/20 Entered 08/27/20 11:15:00                   Desc Main
                            Document     Page 2 of 2



      ACCORDINGLY, IT IS HEREBY ORDERED THAT the Motion is denied in all

respects.

                                          BY THE COURT:


                                          /e/ Michael E. Ridgway
                                          ______________________________
                                          Michael E. Ridgway
                                          Chief United States Bankruptcy Judge




                                          NOTICE OF ELECTRONIC ENTRY AND
                                          FILING ORDER OR JUDGMENT
                                          Filed and Docket Entry made on08/27/2020
                                          Lori Vosejpka, Clerk, by MJS




                                      2
